DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-Final Office action in response to the Applicant submission received on 12/10/2020.
3.    	Claims 1-10 are currently pending and have been examined.

Foreign Priority

4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Oath/Declaration

5.	The applicant's oath/declaration filed on 12/10/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings

6.	The applicant’s drawings submitted on 12/10/2020 are acceptable for examination purposes.

35 U.S.C. 112(f)
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a geolocation calibration unit”, “a monitoring time calibration unit”, “a parameter synchronization unit”, “a sampling time data discretization unit”, “a monitoring data structure processing unit”, as recited in claims 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to
cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 7, and paragraphs 67-70.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim(s) 1-2, 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (CN 108732423 A, a machine translation is provided for mapping) in view of YOU et al. (CN 108509506 A, a machine translation is also provided for mapping).

Regarding claim 1,  MA discloses a method of processing big data for regional spectrum monitoring based on tensor decomposition, comprising the steps of: 
S1: processing calibration of parameters of a spectrum monitoring station, and determining spectrum monitoring sampling point M and bandwidth B, wherein the parameters comprise a geolocation V, a synchronized clock t, a synchronized time t.sub.n (0 . . . N) (MA, page 2, S1: the frequency spectrum monitoring station calibration, position calibration V finishing monitoring station, synchronous monitoring clock synchronous monitoring time point tn, monitoring the spectrum sampling point M and the spectral bandwidth B, wherein n is 0, 1, 2, ..., N, N is a positive integer); 
S2: processing discretization of spectrum monitoring data at a sampling time completely and a structured processing of spectrum monitoring data for a monitoring period to obtain a one-dimensional spectrum monitoring sequence I.sub.t.sub.n at the given sampling time and a two-dimensional spectrum monitoring matrix W at the given monitoring period (MA, page 2, S2: monitoring data pre-processing, completing discretization of monitoring data at a given time and structured data processing for a given monitoring period, obtaining a one-dimensional spectrum monitoring sequence at a given sampling time and a two-dimensional spectrum of a given monitoring period Matrix W).
MA does not appear to explicitly disclose constructing a cuboid matrix Q based on the two-dimensional spectrum monitoring matrix W and processing tensor decomposition for the cuboid matrix.
In a similar field of endeavor YOU discloses constructing a cuboid matrix Q based on the two-dimensional spectrum monitoring matrix W and processing tensor decomposition for the cuboid matrix Q (YOU, pages 3, 6-8: recite discretization of single station spectral monitoring data in time, spectral dimensions to form a two-dimensional spectral matrix. Arranging the spectral matrices obtained by all stations in a certain area as per a certain rule in positional dimensions, centered at a certain point, constructing a three dimensional spectral matrix volume, a two dimensional spectral matrix, a three dimensional spectral matrix volume Q=[W1, W2, …WK]T (i.e. constructing a cuboid matrix Q based on the two-dimensional spectrum monitoring matrix W of each spectral monitoring station and processing tensor decomposition for the cuboid matrix Q).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combine the teaching of MA with the teaching of YOU to include the above features such as constructing a cuboid matrix Q based on the two-dimensional spectrum monitoring matrix W and processing tensor decomposition for the cuboid matrix Q as taught by You. The motivation for doing so would have been to monitoring data subsequent compression processing and long-distance transmission and more reasonably and efficiently use the frequency spectrum monitoring data. 

Regarding claim 2, MA as modified by YOU discloses the method according to claim 1, wherein step S2 comprises the steps of: 
S2.1: obtaining the spectrum monitoring data at the sampling time (MA, page 2, S2.1: obtaining spectrum monitoring data of sampling time tn); 
S2.2: processing discretization of the spectrum monitoring data at the sampling time within a given bandwidth B based on a required number of sampling points M to obtain the one-dimensional spectrum monitoring sequence I.sub.t.sub.n at the given sampling time, and a dimension of I.sub.t.sub.n is 1×M (MA, pages 2-3, S2.2: within a given spectral bandwidth B, according to the required spectrum sampling point M, discretizing the data, one-dimensional frequency spectrum monitoring sequence for obtaining the given sampling time sequence is 1 * M dimension);
S2.3: obtaining the spectrum monitoring sequence I.sub.t.sub.0 I.sub.t.sub.1 . . . I.sub.t.sub.N at different sampling time for a given monitoring period according to a sampling time interval of the monitoring data (MA, page 3, S2.3: a given monitoring period, obtaining different sampling time spectrum monitoring according to monitoring data sampling time interval); 
S2.4: aligning the spectrum monitoring sequence at different sampling time in chronological order to form a two-dimensional matrix W=[I.sub.t.sub.0 I.sub.t.sub.1 . . . I.sub.t.sub.N].sup.T, the matrix W is a two-dimensional matrix in N×M dimension (MA, page 3: according to the time sequence monitoring sequence for the different sampling time spectrum arranged to form two-dimensional spectrum matrix matrix W is N* M dimension; each two-dimensional spectrum matrix W, the additional monitoring information, comprising a monitoring station location information, sampling time and interval, frequency band).

Regarding claim 5, MA as modified by YOU discloses the method according to claim 1, further comprising the steps of: 
S4: performing data transmission, transmitting emitter identification result and compressed data to a management center, a data center or a relay station (MA, page 5: data transmission, transmitting the compressed data to the central station, data center or other relay station).
MA does not appear to disclose under control of the management center, calculating three-dimensional coordinates of the emitter by using geolocation information of grid node and time difference between the grid node and the reference node receiving the target emitter signal.
YOU discloses calculating three-dimensional coordinates of the emitter by using geolocation information of grid node and time difference between the grid node and the reference node receiving the target emitter signal (YOU, pages 3, 6: in the step of constructing three-dimensional spectrum matrix body, K WK is the spectrum matrix body can adopt the following steps and rule spectrum monitoring station frequency spectrum matrix W1, W2, ...
Step 1: The K geometric centre point V0 of spectrum monitoring station latitude and longitude position Vn (1 ... K) calculating the geographic distribution is: 
step 2: calculating the distance Dn of each spectrum monitoring station Vn and the geometric center point V0, wherein |. | is 2-order norm operation 2:
Dn= | Vn-V0 | 2
step 3: according to the frequency spectrum monitoring station with the geometric center point V0 of the distance Dn from small to large order, arranging station corresponding to frequency spectrum matrix, constructing the spectrum matrix Q = (W1, W2, ..., WK] T).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combine the teaching of MA with the teaching of YOU to include the above features such as calculating three-dimensional coordinates of the emitter by using geolocation information of grid node and time difference between the grid node and the reference node receiving the target emitter signal as taught by You. The motivation for doing so would have been to monitoring data subsequent compression processing and long-distance transmission and more reasonably and efficiently use the frequency spectrum monitoring data.

Regarding claim 7, MA discloses a spectrum monitoring big data processing system based on tensor decomposition, which comprises a station calibration and synchronization module, a spectrum monitoring data preprocessing module, and a spectrum monitoring big data processing module, wherein the station calibration and synchronization module processes calibration of parameters of a spectrum monitoring station, and determining spectrum monitoring sampling point M and bandwidth B, wherein the parameters comprise a geolocation V, a synchronized clock t, a synchronized time t.sub.n (0 . . . N) (MA, page 2, S1: the frequency spectrum monitoring station calibration, position calibration V finishing monitoring station, synchronous monitoring clock synchronous monitoring time point tn, monitoring the spectrum sampling point M and the spectral bandwidth B, wherein n is 0, 1, 2, ..., N, N is a positive integer); the spectrum monitoring data preprocessing module completes discretization processing of spectrum monitoring data at a given monitoring time and structured processing of spectrum monitoring data for a given monitoring period to obtain a one-dimensional spectrum monitoring sequence I.sub.t.sub.n at the given monitoring time and a two-dimensional spectrum monitoring matrix W at the given monitoring period (MA, page 2, S2: monitoring data pre-processing, completing discretization of monitoring data at a given time and structured data processing for a given monitoring period, obtaining a one-dimensional spectrum monitoring sequence at a given sampling time and a two-dimensional spectrum of a given monitoring period Matrix W).
MA does not appear to explicitly disclose the spectrum monitoring big data processing module constructs a cuboid matrix Q based on the two-dimensional spectrum monitoring matrix W and processes tensor decomposition for the cuboid matrix Q.
In a similar field of endeavor YOU discloses the spectrum monitoring big data processing module constructs a cuboid matrix Q based on the two-dimensional spectrum monitoring matrix W and processes tensor decomposition for the cuboid matrix Q (YOU, pages 3, 6-8: recite discretization of single station spectral monitoring data in time, spectral dimensions to form a two-dimensional spectral matrix. Arranging the spectral matrices obtained by all stations in a certain area as per a certain rule in positional dimensions, centered at a certain point, constructing a three dimensional spectral matrix volume, a two dimensional spectral matrix, a three dimensional spectral matrix volume Q=[W1, W2, …WK]T (i.e. constructing a cuboid matrix Q based on the two-dimensional spectrum monitoring matrix W of each spectral monitoring station and processing tensor decomposition for the cuboid matrix Q).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combine the teaching of MA with the teaching of YOU to include the above features such as constructing a cuboid matrix Q based on the two-dimensional spectrum monitoring matrix W and processing tensor decomposition for the cuboid matrix Q as taught by You. The motivation for doing so would have been to monitoring data subsequent compression processing and long-distance transmission and more reasonably and efficiently use the frequency spectrum monitoring data.

Regarding claim 8, MA as modified by YOU discloses the spectrum monitoring big data processing system based on tensor decomposition according to claim 7, wherein the station calibration and synchronization module comprises: a geolocation calibration unit which obtains accurate geolocation information of the spectrum monitoring station (MA, page 2: spectrum monitoring station position calibration unit for using the satellite navigation locating module obtains the frequency spectrum monitoring station accurate position information, the position information is used for identifying position information of the frequency spectrum monitoring data); a monitoring time calibration unit which calibrates the clock of the monitoring to station (MA, page 4: The atomic clock or satellite navigation timing module calibrates the monitoring station's own clock. The time-calibrated station can accurately identify the station data in the time dimension and realize the monitoring of multiple stations according to the uniform time step); and a parameter synchronization unit which synchronously acquires initial spectrum monitoring parameters, which include: a sampling time period, a monitoring data sampling interval, a monitoring frequency band, and a monitoring spectrum sampling rate (MA, page 4: monitoring parameter synchronization The unit is used for synchronously acquiring initial parameters of spectrum monitoring sent by the central station or the data center, such as sampling time period, monitoring data sampling interval, monitored frequency band, monitoring spectrum sampling number, etc.,).

Regarding claim 9, MA as modified by YOU discloses the spectrum monitoring big data processing system based on tensor decomposition according to claim 7, wherein the spectrum monitoring data preprocessing module comprises: a sampling time data discretization unit which completes the discretization of monitoring data at the given sampling time, and obtain the one-dimensional spectrum monitoring data sequence at the given sampling time according to a required number of spectrum sampling points within the given spectrum bandwidth (MA, page 4: The monitoring data preprocessing module in the spectrum monitoring data processing system includes a sampling time data discretization unit and a period monitoring data structure processing unit. The sampling time data discretization unit is configured to perform discretization of the monitoring data for a given sampling time, and obtain a one-dimensional spectrum monitoring sequence at a given sampling time according to the required number of spectral sampling points within a given spectral bandwidth); and a monitoring data structure processing unit which obtains data of each of the monitoring stations according to the time sampling interval of the monitoring data within the given monitoring time period, and arranges the spectrum monitoring sequence at different sampling time moment in chronological order to form a two-dimensional spectrum matrix (MA, page 4: The monitoring data structure processing unit is configured to arrange the spectrum monitoring sequences of different sampling times according to the time interval of the monitoring data in a given monitoring time period to form a two-dimensional spectrum matrix).

Allowable Subject Matter

14.	Claims 3-4, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: 
The limitations of claims 3-4, 6, 10 of the present invention distinguish over the prior art of record in that the closest prior art of record, the Examiner found neither prior art cited in its entirely, nor based on the prior art, found any motivation to combine any of said prior art references which teaches the limitations of claims 3-4, 6 and 10 of applicant claimed invention.

Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Kerofsky (US 20030099291 A1) which discloses A two-dimensional IDCT can also be obtained by converting the transpose of the input matrix into a one-dimensional vector using an L function. Next, the tensor product of constant a matrix is obtained. The tensor product is then multiplied by the one-dimensional vector L. The result is converted back into an N.times.N matrix using the M function. 
b)	Sehitoglu (US 20060085497 A1) which discloses “the basic matrix-DFT method can be extended to two-dimensional and higher dimensional spatial transforms. Moreover, Sehitoglu discloses a two-dimensional spatial matrix-DFT can be expressed as a sequence of one-dimensional matrix-DFTs”. 
c)	Wang (US 6243730 B1) discloses some equations that demonstrate the result of a two-dimensional IDCT can also be obtained by converting the transpose of the input matrix into a one-dimensional vector using the L function. Next, the tensor product [A.sub.N.times.N ].times.[A.sub.N.times.N ] of constant matrix [A.sub.N.times.N ] is obtained. Tensor product [A.sub.N.times.N ].times.[A.sub.N.times.N ] is then multiplied by the one-dimensional vector, L([F.sub.N.times.N ]). The result is converted back into an N.times.N matrix using the M function.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466